Page 1 of 5

UN|TED STATES D|STRiCT COURT
M|DDLE D|STR|CT OF FLORIDA
FORT MYERS D|VlSlON

UNlTED STATES OF AMERICA
v Case Number: 2:18-cr-63-FtN|-CM
JAV|ER TORRES USM NUmbel‘Z NOne

 

David Donet, Esq.

Donet, Mc|'llli|lan & Trontz, P.A.
3250 Mary Street, Suite 406
Coconut Grove, FL 33133

JUDGNIENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count One of the informationl The defendant is adjudicated guilty of this offense;

Date Offense Count
Title & Section Nature of Offense Conciuded Numberjsj
16 U.S.C. § 1538(3)(1)(5) and Unlawfu| Taking of Endangered Wi|d|ife February 20, 2017 One

§ 1540(b)(1), 18 u_s.c_ § 2 and
50 c.F.R. § 17.11(h)

The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005)_

lT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
namel residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendants economic circumstances

Date of imposition of Judgment:

</X:M

cARoL MiRANDd
uNlTED sTATEs MAGlsTRATE JuDGE

January § , 2019

AO 2455 (Rev. 11/16) Judgment in a Crimina| Case

Page 2 of 5

Javier Torres
2:18-cr-63-FtM-CN|

.°°!\’.-*

PROBAT|ON

The defendant is hereby placed on probation for a term of 3 years.
MANDATORY COND|T|ONS

You must not commit another federa|, state or local crime.
You must not unlawfully possess a controlled substance
You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

o The above drug testing condition is suspended, based on the court's determination that you pose a low

risk of future substance abuse.

lf this judgment imposes a fine, you must pay in accordance with the Schedu|e of Payments sheet of this
judgment
Vou must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1.

You must report to the probation oche in the federal judicial district where you are authorized to reside within 72
hours of the time you were sentenced, unless the probation officer instructs you to report to a different probation
office or within a different time frame.

Afterinitia||y reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation ofticer, and you must report to the probation officer as
instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation ofhcer. lf you plan to change where you live or anything about
your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. |f notifying the probation officer in advance is not possible due to unanticipated circumstances
you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation ofhcer
excuses you from doing so. |f you do not have full-time employment you must try to find full-time employment,
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
before the change. |f notifying the probation officer at least 10 days in advance is not possible due to
unanticipated circumstancesl you must notify the probation ofhcer within 72 hours of becoming aware of a change
or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. |f you know
someone has been convicted of a felonyl you must not knowingly communicate or interact with that person
without first getting the permission of the probation ofhcer.

AO 2453 (Rev. 11/16) Judgment in a Crimina| Case

Page 3 of 5

Javier Torres
2:18-cr-63-FtM-CM

9.

10.

11.
12.

13.

lf you are arrested or questioned by a law enforcement ofhcer, you must notify the probation officer within 72
hours

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

|f the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The
probation officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use On|y

A U.S. probation ocher has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overview of
Probation and Supervised Re/ease Conditions, available at: www.uscourts.gov.

Defendant’s Signature: Date:

 

AO 2455 (Rev. 11/16) Judgment in a Crimina| Case

Page 4 of 5

Javier Torres
2:18-cr-63-FtM-CM

ADD|T|ONAL COND|T|ONS OF PROBAT|ON

The defendant shall also comply with the following additional conditions of probation:

o The defendant shall serve a term of imprisonment of 14 days. This term of imprisonment shall be served on
consecutive weekends in accordance with instructions received by the Bureau of Prisons.

o The defendant shall perform TWO HUNDRED hours of community service as a condition of supervision.

¢ The mandatory drug testing requirements of the Violent Crime Contro| Act are waived.
0 The defendant shall refrain from visiting the following locations:

Big Cypress Nationa| Park (Co|lier, Miami-Dade, |Vlonroe)

Everg|ades Nationa| Park (Co|lier, Miami-Dade, lV|onroe)

F|orida Panther Nationa| Wild|ife Refuge (Co|lier)

Picayune Strand State Forest and Wild|ife Management Area (Co|lier)
Fakahatchee Strand Preserve State Park (Co|lier)

00000

o The defendant shall post an apology video to his Facebook account
o The defendant shall not apply for any hunting/fishing/trapping licenses while under supervision.
o The defendant shall provide the probation officer access to any requested financial information.

~ The defendant shall have no contact with co-defendant, Alfredo Lopez De Quera|ta.

AO 2455 (Rev. 11/16) Judgment in a Criminal Case

Page 5 of 5

Javier Torres
2:1 8-cr-G3-FtM-CM

CR|M|NAL MONETARY PENALT|ES

The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment 1 fig Restitution
TOTALS $25.00 $0.00 $1000 $0
SCHEDULE OF PAYMENTS

Having assessed the defendants ability to pay, payment of the total criminal monetary penalties is due as follows:
Defendant is permitted to pay the fine in installments to be determined by probation. The fine shall be paid to the Clerk of
Court for distribution to the United States Fish and Wild|ife Service “Lacy Act Reward Account”.

Unless the court has expressly ordered othenivise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|l criminal monetary
penalties, except those payments made through the Federa| Bureau of Prisons’ lnmate Financial Responsibi|ity Program,
are made to the clerk of the court unless otherwise directed by the court the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

Payments shall be applied in the following order1 (1) assessment (2) restitution principal, (3) restitution interest (4) fine
principal, (5) Hne interest (6) community restitution, (7) JVTA assessment (8) penalties, and (9) costs, including cost of
prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13. 1994 but before April 23. 1996.

 

‘ Justice for Vlctims of Trafficking Act of 2015, Pub L. No 114-22.
"Flndings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13 1994 but before April 23 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

